81,7('67$7(6',675,&7&2857
                                                     )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
'$-8$1/$0$55:5(1                 
                                     
                  3ODLQWLII        
                                                                        
      Y                                                               &LYLO$FWLRQ1R$%-
                                     
86'(3$570(172)-867,&(et al. 
                                     
                  'HIHQGDQWV       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                               0(025$1'8023,1,21

             2Q 2FWREHU   SODLQWLII 'DMXDQ /DPDUU :UHQ D IHGHUDO SULVRQHU ILOHG D UHTXHVW

XQGHU WKH 3ULYDF\ $FW  86& D DQG WKH )UHHGRP RI ,QIRUPDWLRQ $FW  86& 

³)2,$´ VHHNLQJ LQIRUPDWLRQ IURP WKH 'UXJ (QIRUFHPHQW $GPLQLVWUDWLRQ ³'($´ DERXW D

SDUWLFXODU 6SHFLDO $JHQW¶V WUDLQLQJ HPSOR\PHQW KLVWRU\ DQG H[SHULHQFH WHVWLI\LQJ LQ FULPLQDO

WULDOV  &RPSO >'NW  @ DW ± ([ $ WR &RPSO ³)2,$ 5HTXHVW´  $IWHU WKH '($ GHQLHG

SODLQWLII¶VUHTXHVWKHILOHGWKLVODZVXLWpro seDJDLQVWWKH'($DQGWKH8QLWHG6WDWHV'HSDUWPHQW

RI -XVWLFH ³'2-´  &RPSO DW ±  ,Q UHVSRQVH WR WKH ODZVXLW GHIHQGDQWV ILOHG D PRWLRQ IRU

VXPPDU\MXGJPHQWZKLFKLVQRZSHQGLQJEHIRUHWKH&RXUW'HIV¶0RWIRU6XPP->'NW@

³'HIV¶0RW´




       :KLOH SODLQWLII EURXJKW VXLW XQGHU WKH 3ULYDF\ $FW WKDW VWDWXWH GRHV QRW DSSO\ WR WKLV
VLWXDWLRQEHFDXVHSODLQWLIIVHHNVUHFRUGVDERXWDIHGHUDORIILFLDOQRWDERXWKLPVHOI7KH3ULYDF\
$FW SURYLGHV WKDW ³>Q@R DJHQF\ VKDOO GLVFORVH DQ\ UHFRUG ZKLFK LV FRQWDLQHG LQ D V\VWHP RI
UHFRUGVH[FHSW SXUVXDQW WR D ZULWWHQ UHTXHVW E\ RU ZLWK WKH SULRU ZULWWHQ FRQVHQW RI WKH
LQGLYLGXDO WR ZKRP WKH UHFRUG SHUWDLQV´ H[FHSW LI RQH RI WKH VWDWXWRU\ H[FHSWLRQV DSSOLHV
86&DE7KH³3ULYDF\$FWDOORZVIRUDPHQGPHQWRIIDFWXDORUKLVWRULFDOHUURUV,WLV
QRWDYHKLFOHIRUDPHQGLQJWKHMXGJPHQWVRIIHGHUDORIILFLDOVRURWKHUV>WKDW@DUHUHIOHFWHG
LQUHFRUGVPDLQWDLQHGE\IHGHUDODJHQFLHV´Kleiman v. Dep’t of Energy)G'&
&LULQWHUQDOTXRWDWLRQRPLWWHG
       :KLOHWKLVODZVXLWZDVSHQGLQJGHIHQGDQWVSURYLGHGSODLQWLIIZLWKPXFKRIWKHLQIRUPDWLRQ

WKDWKHVRXJKWLQKLV)2,$UHTXHVW)RUWKHOLPLWHGLQIRUPDWLRQWKDWUHPDLQVDWLVVXHWKH&RXUW

ZLOOJUDQWGHIHQGDQWV¶PRWLRQ7KHJRYHUQPHQWLVQRWUHTXLUHGWRGLVFORVHLQIRUPDWLRQXQGHU)2,$

ZKHUHQRVXFKUHFRUGH[LVWV$QGEHFDXVHSODLQWLIILVQRWHOLJLEOHRUHQWLWOHGWRIHHVWKH&RXUWZLOO

GHQ\WKDWUHTXHVWDVZHOO

                        )$&78$/$1'352&('85$/%$&.*5281'

       2Q2FWREHUSODLQWLIIVXEPLWWHGDUHTXHVWXQGHU)2,$DQGWKH3ULYDF\$FWWRWKH

'($ VHHNLQJ LQIRUPDWLRQ DERXW 6SHFLDO $JHQW %U\DQ 6DUWRUL ZKR KDG WHVWLILHG LQ SODLQWLII¶V

FULPLQDOWULDO&RPSODW)2,$5HTXHVW3ODLQWLIIUHTXHVWHGWKHIROORZLQJLQIRUPDWLRQ

                 D   7KHGDWH6SHFLDO$JHQW6DUWRULZDVKLUHGE\WKH'($
                 E   +LVODZHQIRUFHPHQWH[SHULHQFHLQFOXGLQJKLVGDWHVRIHPSOR\PHQW
                        SULRUWRMRLQLQJWKH'($
                 F   7KHGDWHVKHZDVWUDLQHGDW4XDQWLFR9LUJLQLD
                 G   +LVKLVWRU\RIILHOGSRVWLQJVIROORZLQJWUDLQLQJDQG
                 H   $OLVWRIFULPLQDOFDVHVLQZKLFKKHKDVWHVWLILHGLQFOXGLQJWKHFDVH
                        QDPHVFDVHQXPEHUVDQGWKHFRXUWVQDPHDQGORFDWLRQV
See )2,$5HTXHVW,QDOHWWHUGDWHG1RYHPEHUWKH'($UHVSRQGHGWKDWLWZRXOGQRW

FRQGXFW DQ\ VHDUFKHV IRU WKH UHTXHVWHG UHFRUGV ZLWKRXW ³FRQVHQW SURRI RI GHDWK    RU DQ

RYHUULGLQJ SXEOLF LQWHUHVW´ EHFDXVH ³DQ\ QRQSXEOLF UHFRUGV UHVSRQVLYH WR >SODLQWLII¶V@ UHTXHVW

ZRXOGEHFDWHJRULFDOO\H[HPSWIURPGLVFORVXUH´XQGHU)2,$([HPSWLRQ&([%WR&RPSO

>'NW@

       3ODLQWLIIILOHGDQDGPLQLVWUDWLYHDSSHDOE\OHWWHUGDWHG1RYHPEHUDVVHUWLQJWKDW

WKH UHTXHVWHG LQIRUPDWLRQ ZDV ³QHLWKHU QRQSXEOLF LQ QDWXUH QRU DQ LQYDVLRQ RI    SHUVRQDO

SULYDF\´DQGKHSRLQWHGRXWLQWKDWOHWWHUWKDW6SHFLDO$JHQW6DUWRULKDGDOUHDG\WHVWLILHGWRPXFK

RIWKLVLQIRUPDWLRQGXULQJSODLQWLII¶V-DQXDU\FULPLQDOWULDOLQ³WKH(DVWHUQ-XGLFLDO'LVWULFW


                                                     

RI0LFKLJDQ&ULPLQDO&DVHQXPEHU´([&WR&RPSO>'NW@7KH'2-¶V2IILFH

RI,QIRUPDWLRQ3ROLF\UHMHFWHGSODLQWLII¶VDSSHDOFLWLQJ)2,$([HPSWLRQVDQG&(['WR

&RPSO >'NW  @ ³%HFDXVH DQ\ QRQSXEOLF UHFRUGV UHVSRQVLYH WR \RXU UHTXHVW ZRXOG EH

FDWHJRULFDOO\H[HPSWIURPGLVFORVXUHWKH)%,SURSHUO\DVVHUWHG>)2,$@([HPSWLRQVDQG&

DQGZDVQRWUHTXLUHGWRFRQGXFWDVHDUFKIRUWKHUHTXHVWHGUHFRUGV´see also'HFORI.DWKHULQH

/0\ULFN>'NW@³0\ULFN'HFO´

             3ODLQWLIIWKHQILOHGWKLVODZVXLWDQGGHIHQGDQWVPRYHGIRUVXPPDU\MXGJPHQW3ODLQWLII

RSSRVHGWKHPRWLRQDQGLQKLVRSSRVLWLRQKHDWWDFKHGSDJHVRIWKHWUDQVFULSWIURPWKHFULPLQDO

WULDOLQZKLFK6SHFLDO$JHQW6DUWRULWHVWLILHGDVWRPDQ\RIWKHIDFWVFRYHUHGE\KLVUHTXHVW3O¶V

2SSWR'HIV¶0RW³3O¶V2SS´([WR3O¶V2SS>'NW@,QWKHLUUHSO\EULHIGHIHQGDQWV

UHSUHVHQWHG WKDW SODLQWLII KDG ³IRU WKH ILUVW WLPH SURYLGHG SRUWLRQV RI WKH WUDQVFULSW IURP KLV

FULPLQDOWULDO´LQZKLFK6SHFLDO$JHQW6DUWRUL³WHVWLILHGDERXWWKHELRJUDSKLFDOLQIRUPDWLRQWKDW

>S@ODLQWLIIVRXJKWLQKLV)2,$UHTXHVW´5HSO\LQ6XSSRI'HIV¶0RW>'NW@³'HIV¶5HSO\´

DW ±  :KLOH GHIHQGDQWV PDLQWDLQHG WKHLU SRVLWLRQ WKDW WKH LQIRUPDWLRQ ZRXOG OLNHO\ VWLOO EH

SURWHFWHGE\([HPSWLRQVDQG&LQWKHLQWHUHVWRIDYRLGLQJ³QHHGOHVVO\H[WHQG>HG@OLWLJDWLRQ´

WKH\SURYLGHGWKHLQIRUPDWLRQVRXJKWE\WKHILUVWIRXUSDUWVRISODLQWLII¶V)2,$UHTXHVWId.DW±

 see also 'HFO RI 'LDQH ( )LOOHU >'NW  ±@ ³)LOOHU 'HFO´  7KH &RXUW DSSUHFLDWHV WKH

GHIHQGDQWV¶GHFLVLRQWRUHYLHZWKHLULQLWLDOSRVLWLRQDQGWRPDNHPDWHULDODYDLODEOHWRSODLQWLII

             7KHRQO\LQIRUPDWLRQWKDWUHPDLQVDWLVVXHLVDOLVW³RIFULPLQDOFDVHVLQZKLFK>6SHFLDO

$JHQW 6DUWRUL@ KDV WHVWLILHG LQFOXGLQJ FDVH QDPH DQG FDVH QXPEHU DQG WKH FRXUWV QDPH DQG

ORFDWLRQV´See)2,$5HTXHVW'HIHQGDQWVFODLPWKDWWKH'($GRHVQRWPDLQWDLQDV\VWHPRI




   7KH UHIHUHQFH WR WKH ³)%,´ DSSHDUV WR EH LQ HUURU SODLQWLII¶V UHTXHVW ZDV ILOHG ZLWK WKH
³'($´ZKLFKLVDVHSDUDWHFRPSRQHQWRIWKH8QLWHG6WDWHV'HSDUWPHQWRI-XVWLFH
                                                               

UHFRUGV WKDW FRQWDLQV WKDW LQIRUPDWLRQ DQG WKDW HYHQ LI VXFK LQIRUPDWLRQ H[LVWHG LW ZRXOG EH

H[HPSW IURP GLVFORVXUH XQGHU ([HPSWLRQV  DQG &  See 0\ULFN 'HFO   3ODLQWLII ZDV

JUDQWHG OHDYH WR ILOH D VXUUHSO\ KH GLG QRW UHVSRQG WR GHIHQGDQWV¶ SRVLWLRQ RQ WKH UHPDLQLQJ

FDWHJRU\RIGRFXPHQWVEXWKHGLGDUJXHWKDWKHLVHQWLWOHGWRIHHVLQOLJKWRIZKDWKHGHHPVWREH

WKHJRYHUQPHQW¶VEDGIDLWKLQUHVSRQGLQJWRKLVUHTXHVW3O¶V6XUUHSO\>'NW@DW

                                      67$1'$5'2)5(9,(:

        ,QD)2,$FDVHWKHGLVWULFWFRXUWUHYLHZVWKHDJHQF\¶VGHFLVLRQVde novoDQG³WKHEXUGHQ

LVRQWKHDJHQF\WRVXVWDLQLWVDFWLRQ´86&D%Military Audit Project v. Casey

 )G   '& &LU   ³>7@KH YDVW PDMRULW\ RI )2,$ FDVHV FDQ EH UHVROYHG RQ

VXPPDU\MXGJPHQW´Brayton v. Office of U.S. Trade Rep.)G'&&LU

        6XPPDU\MXGJPHQWLVDSSURSULDWH³LIWKHPRYDQWVKRZVWKDWWKHUHLVQRJHQXLQHGLVSXWHDV

WRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´)HG5&LY3

D  7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQVDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\

ZKLFKLWEHOLHYHVGHPRQVWUDWHWKHDEVHQFHRIDJHQXLQHLVVXHRIPDWHULDOIDFW´Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG  7R GHIHDW VXPPDU\

MXGJPHQWWKHQRQPRYLQJSDUW\PXVW³GHVLJQDWHVSHFLILFIDFWVVKRZLQJWKDWWKHUHLVDJHQXLQH

LVVXHIRUWULDO´Id.DWLQWHUQDOTXRWDWLRQPDUNVRPLWWHG

        7KH PHUH H[LVWHQFH RI DQ DOOHJHG IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\

MXGJPHQWAnderson v. Liberty Lobby, Inc.86±$GLVSXWHLV³JHQXLQH´

RQO\LIDUHDVRQDEOHIDFWILQGHUFRXOGILQGIRUWKHQRQPRYLQJSDUW\DIDFWLV³PDWHULDO´RQO\LILW

LVFDSDEOHRIDIIHFWLQJWKHRXWFRPHRIWKHOLWLJDWLRQId.DW Laningham v. U.S. Navy)G



                                                     

'&&LU,QWKH)2,$FRQWH[W³WKHVXIILFLHQF\RIWKHDJHQF\¶VLGHQWLILFDWLRQ

RU UHWULHYDO SURFHGXUH´ PXVW EH ³JHQXLQHO\ LQ LVVXH´ LQ RUGHU IRU VXPPDU\ MXGJPHQW WR EH

LQDSSURSULDWH  Weisberg v. DOJ  )G   Q '& &LU  TXRWLQJ Founding

Church of Scientology v. Nat’l Sec. Agency)G'&&LULQWHUQDOTXRWDWLRQ

PDUNVRPLWWHG,QDVVHVVLQJDSDUW\¶VPRWLRQWKHFRXUWPXVW³YLHZWKHIDFWVDQGGUDZUHDVRQDEOH

LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW PRWLRQ¶´

Scott v. Harris86DOWHUDWLRQVRPLWWHGTXRWLQJUnited States v. Diebold,

Inc.86SHUFXULDP

        ³6XPPDU\MXGJPHQWPD\EHJUDQWHGRQWKHEDVLVRIDJHQF\DIILGDYLWV´LQ)2,$FDVHVZKHQ

WKRVHDIILGDYLWV³FRQWDLQUHDVRQDEOHVSHFLILFLW\RIGHWDLOUDWKHUWKDQPHUHO\FRQFOXVRU\VWDWHPHQWV´

DQGZKHQ³WKH\DUHQRWFDOOHGLQWRTXHVWLRQE\FRQWUDGLFWRU\HYLGHQFHLQWKHUHFRUGRUE\HYLGHQFH

RIDJHQF\EDGIDLWK´Judicial Watch, Inc. v. U.S. Secret Serv.)G'&&LU

TXRWLQJConsumer Fed’n of Am. v. Dep’t of Agric.)G'&&LU+RZHYHU

DSODLQWLIIFDQQRWUHEXWWKHJRRGIDLWKSUHVXPSWLRQDIIRUGHGWRDQDJHQF\¶VVXSSRUWLQJDIILGDYLWV

WKURXJK³SXUHO\VSHFXODWLYHFODLPVDERXWWKHH[LVWHQFHDQGGLVFRYHUDELOLW\RIRWKHUGRFXPHQWV´

SafeCard Servs., Inc. v. SEC  )G   '& &LU  TXRWLQJ Ground Saucer

Watch, Inc. v. CIA)G'&&LU

        (YHQ LI WKH QRQPRYLQJ SDUW\ IDLOV WR UHVSRQG WR WKH PRWLRQ IRU VXPPDU\ MXGJPHQW RU

SRUWLRQVRIWKDWPRWLRQDFRXUWFDQQRWJUDQWWKHPRWLRQVROHO\RQWKHEDVLVWKDWLWZDVFRQFHGHG

Winston & Strawn, LLP v. McLean  )G   '& &LU   7KDW LV EHFDXVH WKH

³EXUGHQ LV DOZD\V RQ WKH PRYDQW WR GHPRQVWUDWH ZK\ VXPPDU\ MXGJPHQW LV ZDUUDQWHG´  Id.

TXRWLQJGrimes v. District of Columbia)G'&&LU*ULIILWK-FRQFXUULQJ

$GLVWULFWFRXUW³PXVWGHWHUPLQHIRULWVHOIWKDWWKHUHLVQRJHQXLQHGLVSXWHDVWRDQ\PDWHULDOIDFW



                                                    

DQGWKDWWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZDQGWKHQµVKRXOGVWDWHRQWKHUHFRUG

WKHUHDVRQVIRUJUDQWLQJRUGHQ\LQJWKHPRWLRQ¶´Id. DWTXRWLQJ)HG5&LY3D

        )LQDOO\WKH&RXUWPXVWWDNHFDUHWRFRQVWUXHSODLQWLII¶VILOLQJVOLEHUDOO\EHFDXVHFRPSODLQWV

ILOHG E\ pro se OLWLJDQWV DUH KHOG WR OHVV VWULQJHQW VWDQGDUGV WKDQ IRUPDO SOHDGLQJV GUDIWHG E\

ODZ\HUVSee Schnitzler v. United States)G'&&LUHaines v. Kerner

86±

                                               $1$/<6,6

        )2,$UHTXLUHVWKHUHOHDVHRIJRYHUQPHQWUHFRUGVXSRQUHTXHVW,WVSXUSRVHLV³WRHQVXUH

DQLQIRUPHGFLWL]HQU\YLWDOWRWKHIXQFWLRQLQJRIDGHPRFUDWLFVRFLHW\QHHGHGWRFKHFNDJDLQVW

FRUUXSWLRQ DQG WR KROG WKH JRYHUQRUV DFFRXQWDEOH WR WKH JRYHUQHG´ NLRB v. Robbins Tire &

Rubber Co.86$WWKHVDPHWLPH&RQJUHVVUHFRJQL]HG³WKDWOHJLWLPDWH

JRYHUQPHQWDODQGSULYDWHLQWHUHVWVFRXOGEHKDUPHGE\UHOHDVHRIFHUWDLQW\SHVRILQIRUPDWLRQDQG

SURYLGHG QLQH VSHFLILF H[HPSWLRQV XQGHU ZKLFK GLVFORVXUH FRXOG EH UHIXVHG´ FBI v.

Abramson86see also Ctr. for Nat’l Sec. Studies v. United States Dep’t of

Justice )G   '& &LU ³)2,$ UHSUHVHQWV D EDODQFH VWUXFN E\ &RQJUHVV

EHWZHHQWKHSXEOLF¶VULJKWWRNQRZDQGWKHJRYHUQPHQW¶VOHJLWLPDWH LQWHUHVWLQ NHHSLQJ FHUWDLQ

LQIRUPDWLRQFRQILGHQWLDO´FLWLQJJohn Doe Agency v. John Doe Corp.86

7KH 6XSUHPH &RXUW KDV LQVWUXFWHG WKDW ³)2,$ H[HPSWLRQV DUH WR EH QDUURZO\ FRQVWUXHG´

Abramson86DW

        7RSUHYDLOLQD)2,$DFWLRQDQDJHQF\PXVWILUVWGHPRQVWUDWHWKDWLWKDVPDGH³DJRRG

IDLWKHIIRUWWRFRQGXFWDVHDUFKIRUWKHUHTXHVWHGUHFRUGVXVLQJPHWKRGVZKLFKFDQEHUHDVRQDEO\

H[SHFWHGWRSURGXFHWKHLQIRUPDWLRQUHTXHVWHG´Oglesby v. U.S. Dep’t of Army)G

'&&LU6HFRQGWKHDJHQF\PXVWVKRZWKDW³PDWHULDOVWKDWDUHZLWKKHOGIDOOZLWKLQ



                                                     

D)2,$VWDWXWRU\H[HPSWLRQ´ Leadership Conference on Civil Rights v. Gonzales)6XSS

G''&$Q\³UHDVRQDEO\VHJUHJDEOH´LQIRUPDWLRQLQDUHVSRQVLYHUHFRUGPXVW

EHUHOHDVHG86&EDQG³QRQH[HPSWSRUWLRQVRIDGRFXPHQWPXVWEHGLVFORVHGXQOHVV

WKH\DUHLQH[WULFDEO\LQWHUWZLQHGZLWKH[HPSWSRUWLRQV´Mead Data Cent., Inc. v. U.S. Dep’t of

Air Force)G'&&LU

,     'HIHQGDQWVDUHQRWUHTXLUHGWRFUHDWHDUHFRUGWRUHVSRQGWRLWHP³H´RIWKH)2,$
        UHTXHVW
        %HFDXVH D IXQGDPHQWDO SULQFLSOH EHKLQG )2,$ ³LV SXEOLF DFFHVV WR JRYHUQPHQW

GRFXPHQWV´FRXUWVUHTXLUHDJHQFLHV³WRIROORZWKURXJKRQREYLRXVOHDGVWRGLVFRYHUUHTXHVWHG

GRFXPHQWV´Valencia-Lucena v. U.S. Coast Guard)G'&&LUFLWLQJ

Campbell v. DOJ  )G   '& &LU   7KHUHIRUH DQ DJHQF\ RQO\ ³IXOILOOV LWV

REOLJDWLRQVXQGHU)2,$LILWFDQGHPRQVWUDWHEH\RQGPDWHULDOGRXEWWKDWLWVVHDUFKZDVµUHDVRQDEO\

FDOFXODWHGWRXQFRYHUDOOUHOHYDQWGRFXPHQWV¶´Id.TXRWLQJTruitt v. Dep’t of State)G

'&&LUsee also Oglesby)GDW

        7R GHPRQVWUDWH WKDW LW KDV SHUIRUPHG DQ DGHTXDWH VHDUFK IRU UHVSRQVLYH GRFXPHQWV DQ

DJHQF\PXVWVXEPLWDUHDVRQDEO\GHWDLOHGDIILGDYLWGHVFULELQJWKHVHDUFKOglesby)GDW

 $QDIILGDYLWLV³UHDVRQDEO\GHWDLOHG´LILW³VHW>V@IRUWKWKHVHDUFKWHUPVDQGWKHW\SHRIVHDUFK

SHUIRUPHGDQGDYHU>V@WKDWDOOILOHVOLNHO\WRFRQWDLQUHVSRQVLYHPDWHULDOVLIVXFKUHFRUGVH[LVW

ZHUH VHDUFKHG´  Id. see also Defs. of Wildlife v. U.S. Border Patrol  ) 6XSS G  

''&

        ³$JHQF\DIILGDYLWVDUHDFFRUGHGDSUHVXPSWLRQRIJRRGIDLWK´SafeCard Servs.)G

DWZKLFKFDQEHUHEXWWHGZLWK³HYLGHQFHRIDJHQF\EDGIDLWK´ Military Audit Project

)GDWRUZKHQ³DUHYLHZRIWKHUHFRUGUDLVHVVXEVWDQWLDOGRXEW´WKDWFHUWDLQPDWHULDOVZHUH

RYHUORRNHG GHVSLWH ZHOOGHILQHG UHTXHVWV  Valencia-Lucena  )G DW  FLWLQJ Founding


                                                   

Church of Scientology)GDWsee also Truitt)GDW³,IKRZHYHUWKHUHFRUG

OHDYHVVXEVWDQWLDOGRXEWDVWRWKHVXIILFLHQF\RIWKHVHDUFKVXPPDU\MXGJPHQWIRUWKHDJHQF\LV

QRWSURSHU´

         :KLOHDJHQFLHVKDYHDGXW\WRVHDUFKIRUUHVSRQVLYHUHFRUGVWKH\DUHXQGHUQRREOLJDWLRQ

WRFUHDWHUHFRUGVLQUHVSRQVHWRD)2,$UHTXHVWForsham v. Harris86

FLWLQJNLRB v. Sears, Roebuck & Co.86see alsoYeager v. DEA)G

'&&LU³,WLVZHOOVHWWOHGWKDWDQDJHQF\LVQRWUHTXLUHGE\)2,$WRFUHDWHD

GRFXPHQW WKDW GRHV QRW H[LVW LQ RUGHU WR VDWLVI\ D UHTXHVW´ Frank v. DOJ  ) 6XSS  

''&³7KH-XVWLFH'HSDUWPHQWLVQRWUHTXLUHGE\)2,$RUE\DQ\RWKHUVWDWXWHWRGLJ

RXW DOO LQIRUPDWLRQ WKDW PLJKW H[LVW LQ ZKDWHYHU IRUP RU SODFH LW PLJKW EH IRXQG WR FUHDWH D

GRFXPHQWWKDWDQVZHUVSODLQWLII¶VTXHVWLRQ´

         ,QWKLVFDVHRQO\RQHFDWHJRU\RIUHFRUGVUHPDLQVDWLVVXHD³OLVWRIFULPLQDOFDVHVLQ

ZKLFK>6SHFLDO$JHQW6DUWRUL@KDVWHVWLILHGLQFOXGLQJFDVHQDPHDQGFDVHQXPEHUDQGWKHFRXUWV

QDPHDQGORFDWLRQVV´See)2,$5HTXHVW7KHDJHQF\DGGUHVVHGLWVUHVSRQVHWRWKDWSDUWRIWKH

VHDUFKLQWKHGHFODUDWLRQRI.DWKHULQH/0\ULFNWKH&KLHIRIWKH)UHHGRPRI,QIRUPDWLRQ3ULYDF\

$FW8QLWDWWKH'($See 0\ULFN'HFO0V0\ULFNZKRKDVVHUYHGLQWKDWUROHIRUDOPRVWWZHQW\

\HDUV DYHUV WKDW VKH LV ³IDPLOLDU ZLWK WKH SROLFLHV DQG SUDFWLFHV RI '($ DQG '2- UHODWHG WR

VHDUFKLQJIRUSURFHVVLQJDQGWKHUHOHDVHRI'($LQIRUPDWLRQUHVSRQVLYHWR´)2,$DQG3ULYDF\

$FWUHTXHVWVDQGVKHVWDWHVWKDWWKHUHLV³QRV\VWHPRIUHFRUGVPDLQWDLQHGE\'($WKDWOLVWVE\

QDPHRID'($6SHFLDO$JHQWWKHFULPLQDOFDVHVLQZKLFKD'($6SHFLDO$JHQWKDVWHVWLILHG

LQFOXGLQJFDVHQDPHDQGFDVHQXPEHUDQGWKHFRXUWVQDPHDQGORFDWLRQV´Id.6R

GHIHQGDQWV DUJXH WKDW QR VHDUFK KDV EHHQ XQGHUWDNHQ EHFDXVH WKHUH LV QR V\VWHP RI UHFRUGV WR

VHDUFK'HIV¶5HSO\DW±



                                                      

              $JHQF\DIILGDYLWVDUHDIIRUGHGDSUHVXPSWLRQRIJRRGIDLWKDefs. of Wildlife v. U.S. Dep’t

of Interior, )6XSSG''&ZKLFKFDQEHUHEXWWHGZLWK³HYLGHQFHWKDWWKH

DJHQF\¶V VHDUFK ZDV QRW PDGH LQ JRRG IDLWK´  Id TXRWLQJ Trans Union LLC v. Fed. Trade

Comm’n,  ) 6XSS G   ''&   +HUH WKHUH ZDV QR VHDUFK DQG WKHUH LV QR

HYLGHQFHWKDWWKHDJHQF\¶VDFWLRQVZHUHLQEDGIDLWK7KH'($¶VLQYRFDWLRQRIWKHH[HPSWLRQDW

WKHDGPLQLVWUDWLYHVWDJHZDVVRPHZKDWKDVW\DQGUHIOH[LYHDQGLWGLGQRWVXUYLYHPRUHFDUHIXO

HYDOXDWLRQEXWLWZDVQRWXQUHDVRQDEOHWREHOLHYHWKDWWKHVRUWVRILQIRUPDWLRQUHTXHVWHGZRXOG

IDOOZLWKLQWKHFDWHJRU\RIPDWHULDOWKDWLVXVXDOO\H[HPSWIURPGLVFORVXUH

              3ODLQWLII VHHNV WKH OLVW RI FDVHV LQ DQ DWWHPSW WR SURYH WKDW 6SHFLDO $JHQW 6DUWRUL LV QRW

FUHGLEOHKHDOOHJHVIRULQVWDQFHWKDWZKLOH6SHFLDO$JHQW6DUWRULFODLPVWRKDYHWHVWLILHGLQRYHU

DKXQGUHGFDVHVWKHUHLVRQO\SURRIRIWZRFDVHVLQDGDWDEDVHWKDW:UHQKDVVHDUFKHGSee 3O¶V

2SS DW  ³>$@ VHDUFK RI WKH IHGHUDOFRXUW GDWDEDVH DYDLODEOH WR :UHQ LQ KLV IHGHUDO SULVRQ

LGHQWLILHGEXWDVLQJOHFDVHZKHUH6DUWRUL¶VQDPHDSSHDUV:UHQ¶VFXUUHQWFULPLQDOFDVH5HFHQWO\

DVHFRQGFDVHZDVLGHQWLILHG´%XWWKHUHLVQRGDWDEDVHZKHUHWKDWLQIRUPDWLRQZRXOGEH

IRXQG0\ULFN'HFODQGWKH'($LVQRWUHTXLUHGWRXQGHUWDNHUHVHDUFKLQUHVSRQVHWRD)2,$

UHTXHVW6RWKH&RXUWILQGVWKDWWKHDJHQF\¶VVHDUFK±DVNLQJDSHUVRQZLWKSHUVRQDONQRZOHGJH

DQGH[SHULHQFHZLWKWKHDJHQF\¶VUHFRUGNHHSLQJZKHUHUHFRUGVPLJKWEHIRXQG±DQGFRQFOXGLQJ

WKDWWKHUHLVQRDSSOLFDEOHGDWDEDVHVDWLVILHVWKHDJHQF\¶VREOLJDWLRQVXQGHU)2,$WRFRQGXFWDQ

DGHTXDWHVHDUFK3ODLQWLIIKDVQRWDUJXHGRWKHUZLVH





     :KLOHRQHPLJKWUHDVRQDEO\TXHVWLRQWKH'($¶VWKRURXJKQHVV±LWIDLOHGWRLGHQWLI\WKH
WUDQVFULSW IURP WKH RXWVHW QRWZLWKVWDQGLQJ WKH IDFW WKDW SODLQWLII¶V DSSHDO OHWWHU FLWHG WKH FRXUW
GRFNHWQXPEHUDQGGDWHWKDW6SHFLDO$JHQW6DUWRULWHVWLILHGLQWKHFULPLQDOFDVH([&WR&RPSO
>'NW@±WKHFRQIXVLRQKDVVLQFHEHHQUHVROYHGDQGWKHUHLVQRRWKHUHYLGHQFHWKDWWKHDJHQF\
DFWHGLQEDGIDLWK
                                                               

,,      3ODLQWLIILVQRWHQWLWOHGWRUHFRYHUOLWLJDWLRQFRVWV
          3ODLQWLIIUHTXHVWHGOLWLJDWLRQFRVWVLQKLVVXUUHSO\3O¶V6XUUHSO\>'NW@DW&RXUWV

³PD\DVVHVVDJDLQVWWKH8QLWHG6WDWHVUHDVRQDEOHDWWRUQH\IHHVDQGRWKHUOLWLJDWLRQFRVWVUHDVRQDEO\

LQFXUUHG´ LQ DQ\ )2,$ FDVH ZKHUH ³WKH FRPSODLQDQW KDV VXEVWDQWLDOO\ SUHYDLOHG´  86& 

D(L$)2,$SODLQWLIIPXVWFOHDUWZRKXUGOHVLQRUGHUWRUHFRYHULWVIHHVDQGFRVWVWKH

UHTXHVWHUPXVWVKRZWKDWKHLVERWKHOLJLEOHDQGHQWLWOHGWRVXFKDQDZDUGBrayton)GDW

 FLWLQJ Judicial Watch, Inc. v. U.S. Dep’t of Commerce  )G  ± '& &LU

8QGHUWKHHOLJLELOLW\SURQJDFRXUW³DVNVZKHWKHUDSODLQWLIIKDVVXEVWDQWLDOO\SUHYDLOHG

DQGWKXVPD\UHFHLYHIHHV´Id.7RVXEVWDQWLDOO\SUHYDLOWKHFRPSODLQDQWPXVWVKRZWKDWLWKDV

³REWDLQHGUHOLHI´WKURXJKHLWKHUDMXGLFLDORUGHURU³DYROXQWDU\RUXQLODWHUDOFKDQJHLQSRVLWLRQE\

WKHDJHQF\LIWKHFRPSODLQDQW¶VFODLPLVQRWLQVXEVWDQWLDO´86&D(LLsee also

Brayton  )G DW  ³>7@KH 2SHQ *RYHUQPHQW $FW RI UHYLYHG WKH SRVVLELOLW\ RI

)2,$IHHDZDUGVLQWKHDEVHQFHRIDFRXUWGHFUHH´

          ,IWKHUHTXHVWHULVHOLJLEOHIRUDIHHDZDUGWKH&RXUW³SURFHHGVWRWKHHQWLWOHPHQWSURQJDQG

FRQVLGHUVDYDULHW\RIIDFWRUVWRGHWHUPLQHZKHWKHUWKHSODLQWLIIshouldUHFHLYHIHHV´Brayton

)GDWFLWLQJJudicial Watch)GDW$FRXUWPXVWFRQVLGHUDQXPEHURIIDFWRUVLQ

GHWHUPLQLQJWKHSODLQWLII¶VHQWLWOHPHQWWRUHFRYHUDIHHDZDUG³WKHSXEOLFEHQHILWGHULYHGIURP

WKHFDVHWKHFRPPHUFLDOEHQHILWWRWKHUHTXHVWHUWKHQDWXUHRIWKHUHTXHVWHU¶VLQWHUHVWLQ

WKHLQIRUPDWLRQDQGWKHUHDVRQDEOHQHVVRIWKHDJHQF\¶VFRQGXFW´Morley v. CIA)G

'&&LU³1RRQHIDFWRULVGLVSRVLWLYH´Davy v. CIA)G'&

&LUEXW³WKHUXOHUHPDLQVWKDWLIWKHJRYHUQPHQWZDVµFRUUHFWDVDPDWWHURIODZ¶WRUHIXVH

D)2,$UHTXHVWµWKDWZLOOEHGLVSRVLWLYH¶´Brayton)GDWTXRWLQJ Davy)GDW





                                                    

        3ODLQWLIIDVNVWKLV&RXUWWRDZDUGIHHVIRUKLVOLWLJDWLRQFRVWVZKLFKKHLWHPL]HVDVD

ILOLQJIHHLQ³RXWRISRFNHWFRVWV´DQGRIJHQHUDO³OLWLJDWLRQ´FRVWV3O¶V6XUUHSO\

>'NW@DW3ODLQWLIISURYLGHVQRGHWDLOVXEVWDQWLDWLQJWKHLQRXWRISRFNHWFRVWVDQGKH

GRHV QRW H[SODLQ ZK\ D pro se OLWLJDQW ZRXOG KDYH LQFXUUHG RU VKRXOG EH DZDUGHG  LQ

³OLWLJDWLRQ´FRVWV,QDQ\HYHQW³>D@QLQGLYLGXDOZKROLWLJDWHVpro se LVLQHOLJLEOHIRUDWWRUQH\¶V

IHHVXQGHUWKH)UHHGRPRI,QIRUPDWLRQ$FW)2,$´Nat’l Sec. Counselors v. CIA)G

 '& &LU   6R WKH RQO\ TXHVWLRQ WKDW UHPDLQV LV ZKHWKHU SODLQWLII LV HOLJLEOH IRU DQG

HQWLWOHGWRWKHUHWXUQRIKLVILOLQJIHH

       :KLOHLWLVWUXHWKDWSODLQWLIIREWDLQHGUHOLHILQWKLVODZVXLWZKHQGHIHQGDQWVXQLODWHUDOO\

FKDQJHGWKHLUSRVLWLRQDQGSURGXFHGLQIRUPDWLRQWKH&RXUWTXHVWLRQVZKHWKHURQHFDQFKDUDFWHUL]H

SODLQWLII¶V DWWHPSW WR SUREH WKH YHUDFLW\ RI WKH 6SHFLDO $JHQW¶V WHVWLPRQ\ DERXW KLV RZQ

EDFNJURXQGDQGFUHGHQWLDOVDVD³QRWLQVXEVWDQWLDO´FODLP86&D(LL6RWKHUH

LVDTXHVWLRQDERXWZKHWKHUSODLQWLIIZRXOGEHHOLJLEOHIRUIHHVDWDOO

       %XWHYHQLIKHZHUHHOLJLEOHIRUIHHVKHLVQRWHQWLWOHGWRWKHP7KHILUVWIDFWRUWKH³SXEOLF

EHQHILW GHULYHG IURP WKH FDVH´ FRQVLGHUV ³ERWK WKH HIIHFW RI WKH OLWLJDWLRQ IRU ZKLFK IHHV DUH

UHTXHVWHG DQG WKH SRWHQWLDO SXEOLF YDOXH RI WKH LQIRUPDWLRQ VRXJKW´ Davy,  )G DW 

3ODLQWLII¶V)2,$VXLWGLGQRWFRPSHOWKHUHOHDVHRILQIRUPDWLRQWKDW³ZDVQRWSUHYLRXVO\DYDLODEOH

WRWKHSXEOLF´EXWUDWKHU³SURGXFHGRQO\IDVWHUGLVFORVXUHRISXEOLFO\DYDLODEOHLQIRUPDWLRQ´Id.

3ODLQWLIIKDVDOVRQRWPDGHDQ\DUJXPHQWVIRUWKHSXEOLFYDOXHGHULYHGIURPUHOHDVLQJLQIRUPDWLRQ

PHDQWVROHO\WRDVVLVWKLPLQFKDOOHQJLQJWHVWLPRQ\LQKLVFULPLQDOWULDOSee Cotton v. Heyman

)G'&&LUKROGLQJWKDWQRSXEOLFEHQHILWZDVGHULYHGZKHUHSODLQWLII

ZDVDQDWWRUQH\UHTXHVWLQJLQIRUPDWLRQLQSUHSDUDWLRQRISULYDWHOLWLJDWLRQIRUDFOLHQW6RSODLQWLII




                                                       

KDVQRWVKRZQDQHOLJLELOLW\EDVHGRQDQ\SXEOLFEHQHILWRILQIRUPDWLRQUHJDUGLQJ±DVSODLQWLII

DOOHJHV±ZKHWKHUDSDUWLFXODU6SHFLDO$JHQWPD\KDYHSHUMXUHGKLPVHOI

       7KH VHFRQGDQG WKLUG IDFWRUV ±WKH FRPPHUFLDO EHQHILW RI WKH UHTXHVWDQG WKH SODLQWLII¶V

LQWHUHVW±DUHRIWHQFRQVLGHUHGWRJHWKHUTax Analysts v. DOJ)G'&&LU

VXSHUVHGHGE\VWDWXWHRQRWKHUJURXQGV³)2,$ZDVIXQGDPHQWDOO\GHVLJQHGWRLQIRUPWKH

SXEOLF DQG QRW WR EHQHILW SULYDWH OLWLJDQWV´ DQG VR ³ZKHQ D OLWLJDQW VHHNV GLVFORVXUH IRU D

FRPPHUFLDO EHQHILW RU RXW RI RWKHU SHUVRQDO PRWLYHV DQ DZDUG RI DWWRUQH\¶V IHHV LV JHQHUDOO\

LQDSSURSULDWH´Id.LQWHUQDOTXRWDWLRQRPLWWHG$JDLQSODLQWLII¶VLQWHUHVWLQWKHGRFXPHQWVZDV

IRUKLVRZQSHUVRQDOPRWLYH±WRWU\WRSURYHWKDWWKH6SHFLDO$JHQWSHUMXUHGKLPVHOILQVRPHZD\

see&RPSODW±VRWKHVHFRQGDQGWKLUGIDFWRUVVWURQJO\FRXQVHODJDLQVWDILQGLQJRIHQWLWOHPHQW

WRIHHV

       )LQDOO\WKHIRXUWKIDFWRUWKHUHDVRQDEOHQHVVRIWKHDJHQF\¶VZLWKKROGLQJLVLQHTXLSRLVH

&RXUWVPXVWFRQVLGHUZKHWKHUWKHDJHQF\¶VZLWKKROGLQJRIUHFRUGV³KDGDUHDVRQDEOHEDVLVLQODZ´

Tax Analysts)GDW7KLVIDFWRU³LVLQWHQGHGWRZHHGRXWWKRVHFDVHVLQZKLFKWKH

JRYHUQPHQWZDVµUHFDOFLWUDQWLQLWVRSSRVLWLRQWRDYDOLGFODLPRURWKHUZLVHHQJDJHGLQREGXUDWH

EHKDYLRU¶´Id.DWTXRWLQJCuneo v. Rumsfeld)G'&&LU,IWKH

JRYHUQPHQW¶VZLWKKROGLQJLVFRUUHFWDVDPDWWHURIODZWKHUHDUHQRJURXQGVRQZKLFKWRDZDUG

IHHV  Davy  )G DW   +RZHYHU LI WKH JRYHUQPHQW¶V ZLWKKROGLQJ RI GRFXPHQWV LV

³IRXQGHGRQDFRORUDEOHEDVLVLQODZWKDWZLOOEHZHLJKHGDORQJZLWKRWKHUUHOHYDQWFRQVLGHUDWLRQV

LQWKHHQWLWOHPHQWFDOFXOXV´Id.TXRWLQJChesapeake Bay Found., Inc. v. U.S. Dep’t of Agric.

)G'&&LU

        7KH'($LQLWLDOO\GHFOLQHGWRUHOHDVHLQIRUPDWLRQUHODWHGWRSODLQWLII¶VHQWLUH)2,$UHTXHVW

EHFDXVHWKH\DUJXHGWKDWLQIRUPDWLRQDERXW6SHFLDO$JHQW6DUWRUL¶VHPSOR\PHQWKLVWRU\WUDLQLQJ



                                                    

DQG H[SHULHQFH WHVWLI\LQJ LQ FULPLQDO WULDOV ZRXOG EH H[HPSW IURP GLVFORVXUH XQGHU )2,$

([HPSWLRQ&([%WR&RPSO>'NW@see also0\ULFN'HFO7KDWSRVLWLRQPD\QRW

KDYHEHHQIXOO\MXVWLILHGEHFDXVHWKH6SHFLDO$JHQWWHVWLILHGLQRSHQFRXUWDQGWKHUHLVDWUDQVFULSW

RIWKRVHSURFHHGLQJVSeeACLU v. DOJ)G±'&&LUKROGLQJWKDW³WKHIDFW

WKDW LQIRUPDWLRQ LV UHDGLO\ DYDLODEOH WR WKH SXEOLF UHGXFHV IXUWKHU WKH LQFXUVLRQ RQ SULYDF\

UHVXOWLQJIURPGLVFORVXUH´DQGWKDW³QHLWKHU>WKHLQIRUPDWLRQVRXJKW@QRULQIRUPDWLRQWKDWPLJKW

EHGHULYHGIURP>LW@ZLOOGLVFORVHSHUVRQDOLQIRUPDWLRQWKDWLVQRWDOUHDG\SXEOLFO\DYDLODEOHDQG

UHDGLO\DFFHVVLEOHWRDQ\RQHZKRPLJKWEHLQWHUHVWHGLQLW´%XWWKHJRYHUQPHQW¶VDUJXPHQWLV

VXIILFLHQWO\³FRORUDEOH´WKDWWKH&RXUWZLOOILQGWKHIRXUWKIDFWRUWREHLQHTXLSRLVHSeeDavy

)GDW

        %HFDXVHWKHILUVWWKUHHIDFWRUVIDYRUWKHJRYHUQPHQWDQGWKHILQDOIDFWRULVLQHTXLSRLVH

WKH&RXUWILQGVWKDWSODLQWLIILVQRWHQWLWOHGWRUHFRYHUOLWLJDWLRQFRVWV

                                             &21&/86,21

       )RU WKRVH UHDVRQV WKH &RXUW ZLOO JUDQW GHIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW  $

VHSDUDWHRUGHUZLOOLVVXH







                                                   $0%(50$1-$&.621
                                                   8QLWHG6WDWHV'LVWULFW-XGJH

'$7(2FWREHU